Case 6:20-cv-00475-ADA Document 87 Filed 03/02/21 FILED
                                                  Page 1 of 1
                                                   March 02, 2021
                                                CLERK, U.S. DISTRICT COURT
                                                WESTERN DISTRICT OF TEXAS

                                                               lad
                                             BY: ________________________________
                                                                     DEPUTY
